Citation Nr: 1703035	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from April 1973 to January 1974.

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an August 2002 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran postponed a scheduled hearing in April 2004 with good cause but failed to appear as scheduled in July 2004 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The Board in part denied service connection for a right ankle disability in August 2005.  The Veteran appealed the decision to the U. S. Court of Appeals for Veteran's Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  

In July 2007, the Board remanded the Veteran's claim for further development.  In March 2008 the Board again denied the claim, and the Veteran again appealed to the Court.  In a July 2009 Memorandum Decision, the Court vacated the March 2008 decision and remand the claim for further adjudication consistent with the Decision.  

In April 2010 and September 2014, the Board remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Board remanded the appeal to obtain certain private medical records previously requested by the Veteran and to obtain a VA addendum opinion.  Previously, according to the AOJ's notes, the Veteran indicated that he had received treatment for a right ankle injury from Dr. Stevens at the Group Health Hospital during his period of active duty for training from 1973 to 1974.  The AOJ was not able to obtain these records because the Veteran's authorization form did not include a date range for treatment received.  See May 2014 Groups Health Response (denying the AOJ's request for records).  Because the Veteran had requested assistance in obtaining such records and the AOJ had initiated action to acquire them, the Board again directed that the AOJ again take action to obtain those records in its September 2014 remand.  In February 2015, the Veteran submitted an authorization form for those records, which again did not contain any dates.  In March 2015, the AOJ received notice from Group Health Hospital that the request for Dr. Stevens' records could not be processed because no date range was included.  The AOJ asked for exception to the date requirement, and the hospital consented to release the last 5 years of records within the next 10 to 15 days.  The Board's review of the record shows that no records from Dr. Stevens or Group Health Hospital were associated with the claims file.  Additionally, the Board observes that the AOJ requested the wrong date range: as previously documented by the AOJ, the Veteran had asked for records dating from 1973 to 1974, not 2010 to 2015.  Accordingly, remand is needed to again attempt to obtain these records.

In February 2015 and January 2016, the AOJ obtained VA addendum opinions concerning the nature and etiology of the Veteran's right ankle disability.  The Board, however, finds that another addendum opinion is needed since the February 2015 opinion appears to contain internal inconsistencies and, more problematically, offers a single, combined rationale for the three separate opinions provided.  The Board finds that the examiner's combined rationale is very confusing and difficult to comprehend, and it is unclear whether each of the three opinions offered is sufficiently supported.  Moreover, the rationale tends to read more like a list of evidence rather than a comprehensive explanation for the conclusions reached.  The Board advises that a list of evidence does not comprise a thorough and detailed explanation because the relevance or significance of the evidence cited is not necessarily apparent on its face.  In sum, the Board finds that it is unable to rely on the February 2015 opinion, as is, to decide the Veteran's claim.  Additionally, the January 2016 addendum opinion is insufficient to adjudicate the claim because it merely addresses new evidence added to the claims file after February 2015, which was not relevant to the claim.  Therefore, the AOJ must obtain a new addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining records of medical care as indicated by him in his March 2014 and any updated VA Forms 21-4142, including for treatment records of Dr. Stevens of Group Health Hospital from 1973 to 1974.  Associate any records received with the claims file or provide the Veteran with an explanation of the efforts taken to obtain the records and why they were unsuccessful. 

2.  Request that the Veteran identify any sources and dates of VA medical care for residuals of a right ankle disability.  If identified, request the records and associate any records received with the paper or electronic claims files. 

3.  Then, obtain an addendum opinion from the physician who offered the February 2015 and January 2016 addendum opinions, or from another qualified examiner. If necessary, afford the Veteran a VA examination for a right ankle disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Provide the examiner with access to any electronic claims files.  Request that the examiner review the paper and electronic files including the Veteran's lay statements regarding the injury, treatment after service including records of any post-service treatment in the 1970s, the 1982 surgery and notation of an old ligamentous injury, and the VA examinations and opinions in October 2007 and March 2012 and note the review in an examination report. 

For the purposes of the examination and opinion, the examiner must assume that the Veteran sustained a twisting injury of his right ankle in service and was treated with a wrap and crutches for one week with no X-rays and that he returned to and completed recruit and infantry training on time.  Request that the examiner provide answers to the following questions: 

a. If the Veteran's account of having sustained an ankle injury in service were to be accepted, is it at least as likely as not (at least a 50 percent probability) that any current ankle disorder is a residual of such an injury.  Please provide an opinion, including a complete and clear rationale and discussion of the facts and medical principles involved, which addresses only this question.

b. Did any injury in service likely resolve without residual damage or weakness so as to permit the Veteran to continue his military training on time and pursue jobs requiring mobility and vehicle operation, or would the Veteran have been capable of these activities despite any residual abnormalities?  Please provide an opinion, including a complete and clear rationale and discussion of the facts and medical principles involved, which addresses only this question.

c. Do the available records and lay statements demonstrate that there was ligament damage or instability in service with gradual degradation leading to corrective surgical procedures in 1982 and that this history the cause or aggravation for the later development of arthritis, or is the current multi-joint arthritis caused entirely by other factors such as the workplace accident or aging?  Please provide an opinion, including a complete and clear rationale and discussion of the facts and medical principles involved, which addresses only this question.

In rendering the opinions, the examiner should consider the Veteran's statements regarding the injury during service.  The examiner must not rely solely on the absence of evidence in the service treatment records to provide a negative opinion. 

If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

The examiner is specifically requested to offer a separate opinion and rational for each question listed above and to refrain from combining the rationales for the separate opinions.

4. Thereafter, readjudicate the claim for service connection for a right ankle disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

